United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0390
Issued: September 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2015 appellant filed a timely appeal from a November 24, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits for her accepted right carpal tunnel syndrome, effective
November 24, 2015.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence after OWCP rendered its November 24, 2015 decision. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. Therefore,
this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 25, 2009 appellant, then a 49-year-old mail handler, injured her neck and
left upper extremity in the performance of duty.3 OWCP accepted her traumatic injury claim
(Form CA-1) for left shoulder sprain and cervical sprain/strain under OWCP File No.
xxxxxx454. Appellant had previously sustained work-related neck and upper extremity injuries
on August 28 and September 30, 2008, which OWCP accepted for neck sprain/strain, left
shoulder sprain, right carpal tunnel syndrome, and aggravation of preexisting cervical stenosis
(OWCP File Nos. xxxxxx661 and xxxxxx009).4 Following her latest employment injury, she
was able to work in a limited-duty capacity, but, as of September 21, 2010, the employing
establishment was no longer able to accommodate appellant’s work restrictions. Therefore,
OWCP paid appellant wage-loss compensation for temporary total disability.5 Appellant
returned to full-time, light-duty work on March 28, 2011.
In August 2012, OWCP referred appellant to Dr. Manhal A. Ghanma, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine the nature and extent of her
employment-related conditions. In her September 20, 2012 report, Dr. Ghanma provided results
on examination and reviewed the statement of accepted facts (SOAF), history of the injuries, and
the medical evidence of record. He found that appellant’s accepted cervical conditions, left
shoulder sprain/strain, and right carpal tunnel syndrome had resolved. Dr. Ghanma reported
diagnostic findings of cervical degenerative disc disease and left acromioclavicular (AC) joint
degenerative disease. However, he opined that neither condition was employment related.
Dr. Ghanma also noted that appellant had right shoulder degenerative changes that affected her
range of motion. This too was not employment related. Dr. Ghanma opined that based on
appellant’s accepted conditions having resolved, she was capable of returning to full-duty work
and no further treatment for her accepted conditions was necessary.
On November 20, 2012 appellant began to lose intermittent work hours again and
stopped work completely on February 8, 2013 due to nonemployment-related illness. She
returned to work on April 26, 2013, but stopped again on April 27, 2013 because the employing
establishment was unable to accommodate her medical restrictions. OWCP resumed payment of
wage-loss compensation effective April 27, 2013.6
Subsequently, appellant submitted reports dated January 9, February 6, and March 6,
2014 from Dr. Timothy J. Wagner, a Board-certified family practitioner, who diagnosed carpal
tunnel syndrome, impingement syndrome of shoulder region, shoulder pain, neck pain, cervical
sprain, and cervical spinal stenosis. Upon physical examination, Dr. Wagner found restriction of
range of motion in the neck, back, upper back, and bilateral shoulders. He also found abnormal
and decreased muscle strength in the upper extremities bilaterally due to pain. On April 2, 2014
3

Appellant was performing the job of cut-ups and rejects when she experienced pain in her left shoulder.

4

OWCP administratively combined the above-noted cervical and upper extremity injury claims and assigned File
No. xxxxxx454 as the master file.
5

OWCP placed appellant on the periodic compensation rolls, effective February 13, 2011.

6

Effective December 15, 2013, OWCP returned appellant to the periodic compensation rolls.

2

Dr. Wagner found numbness in appellant’s right and left hands and tenderness in the left
shoulder, neck, left upper arm, right shoulder, and right upper arm. On May 15, 2014 he
reported that appellant complained of worsening pain in the right arm and numbness and tingling
in both arms.
OWCP found a conflict in medical opinion between Drs. Wagner and Ghanma and
referred appellant to Dr. Robert C. Erickson, a Board-certified orthopedic surgeon, for an
impartial medical examination to resolve the issue of whether she continued to have any
disability or residuals as a result of the accepted employment conditions. In his May 29, 2014
report, Dr. Erickson reviewed a statement of accepted facts and the medical evidence of record.
He found that appellant’s left shoulder sprain and cervical sprain conditions had resolved.
Dr. Erickson concluded that appellant had reached maximum medical improvement and was
capable of working regular duty with medical restrictions that were unrelated to her accepted
conditions.
Appellant submitted reports dated June 11 through September 24, 2014. Dr. Wagner
noted that appellant had been experiencing increased pain after physical therapy to the point
where she was unable to complete exercises due to pain in the neck and left shoulder. On
September 24, 2014 he reiterated his diagnoses and indicated that appellant’s diagnoses
included: upper arm sprain, cervical spinal stenosis, cervical sprain, bilateral carpal tunnel
syndrome, exacerbation of asthma, impingement syndrome of shoulder region, neck pain,
bilateral shoulder pain, and sinusitis.
In a July 30, 2015 memorandum to the file, OWCP acknowledged that Dr. Erickson’s
impartial medical examination was insufficient to resolve the issue in the claim because he was
not asked to address all of the accepted conditions in appellant’s combined cases. Therefore, his
May 29, 2014 report could not be used to terminate her compensation benefits. OWCP further
indicated that additional medical development was needed to address appellant’s residuals and
work capabilities in regards to all of her accepted conditions.
In an August 7, 2015 letter, OWCP requested that Dr. Wagner submit an updated report
regarding appellant’s work-related conditions and capabilities, including any residuals of her
cervical sprain and aggravation of cervical stenosis. Dr. Wagner did not respond.
On August 11, 2015 OWCP referred appellant to Dr. Richard Deerhake, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine the nature and extent of her
accepted employment-related conditions. In his September 9, 2015 report, Dr. Deerhake
reviewed the updated SOAF and appellant’s medical history.7 On physical examination he found
that appellant had approximately 80 percent range of motion in her neck. Appellant complained
bitterly of pain when Dr. Deerhake touched her or moved her in certain directions in a
nonorganic fashion. In ranging the shoulders, she had a lot of weakness, positive Waddell-type
signs, and exaggerated pain with any attempts at motion of her shoulders. Dr. Deerhake found
7

The updated August 7, 2015 SOAF identified appellant’s accepted conditions under OWCP File Nos.
xxxxxx661, xxxxxx009 and xxxxxx454. It also noted that appellant had the following nonwork-related medical
diagnoses: degenerative joint and disc disease of the cervical spine; and degenerative joint disease of the bilateral
AC joints.

3

that appellant’s shoulders could be moved through essentially a normal range of motion when
she was distracted. Appellant had weakness in abduction, forward flexion, and internal and
external rotation. She had normal reflexes, normal fine touch sensation, negative Tinel’s signs,
and negative Phalen’s tests in both upper extremities. Dr. Deerhake found that appellant did
have “a residual loss of motion of the cervical spine, and this could not be attributable to any of
the specific injuries, but would relate to basically all three of them.” He opined that “she will
have some permanence to the loss of motion of the cervical spine related to the degenerative
changes and the cervical stenosis.” Regarding appellant’s left shoulder condition, Dr. Deerhake
opined that she had a lot of exaggeration in her findings and that it would be impossible to tell if
there were residuals remaining from her left shoulder sprain related to her employment injuries.
He found that appellant had no symptoms or residuals related to carpal tunnel syndrome.
Dr. Deerhake concluded that appellant was capable of her regular duties as a mail handler and
released her to full-duty work without restrictions.
By letter dated October 23, 2015, OWCP notified appellant that it proposed to terminate
her wage-loss compensation. It advised appellant that her claim would remain open for
conservative medical treatment of the cervical spine and left shoulder. OWCP further advised
that the proposed action was based on Dr. Deerhake’s September 9, 2015 second opinion
examination results. It explained that wage-loss compensation would be terminated with respect
to all three claims (August 28 and September 30, 2008, and September 25, 2009), and that
medical benefits would be terminated with respect to appellant’s accepted right carpal tunnel
syndrome (September 30, 2008). OWCP afforded appellant 30 days to submit additional
evidence or argument in disagreement with the proposed action.
In response, appellant submitted a November 14, 2015 narrative statement arguing that
Dr. Deerhake’s second opinion lacked probative value and should not be given the weight of the
evidence in her case.
By decision dated November 24, 2015, OWCP terminated appellant’s medical benefits
for right carpal tunnel syndrome and also her wage-loss compensation benefits effective that day,
noting that the claim would remain open for conservative medical treatment of her accepted
cervical spine and left shoulder conditions. It found the weight of the medical evidence was
represented by Dr. Deerhake.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.8 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer

8

See S.F., 59 ECAB 642 (2008).

4

related to the employment.9 Its burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.10
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.11 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.12
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.13 For a conflict to arise the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”14 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well reasoned and based upon a proper factual background, must be given special
weight.15
ANALYSIS
Appellant’s accepted conditions include neck/cervical sprain/strain, left shoulder sprain,
right carpal tunnel syndrome, and aggravation of preexisting cervical stenosis (OWCP File Nos.
xxxxxx454, xxxxxx661 and xxxxxx009). Effective November 24, 2015, OWCP terminated
entitlement to wage-loss compensation under all three claims, and terminated medical benefits
with respect to her previously accepted right carpal tunnel syndrome (OWCP File No.
xxxxxx009).16 It based its decision to terminate compensation and medical benefits carpal tunnel
syndrome only on the September 9, 2015 report of Dr. Deerhake, a Board-certified orthopedic
surgeon and OWCP referral physician.
OWCP referred appellant to Dr. Deerhake for a second opinion evaluation to determine
the nature and extent of her accepted employment-related conditions. In his September 9, 2015
report, Dr. Deerhake found that appellant had approximately 80 percent range of motion in her
neck. In ranging the shoulders, appellant had a lot of weakness, positive Waddell-type signs, and
exaggerated pain with any attempts at motion of her shoulders. Dr. Deerhake found that
appellant’s shoulders could be moved through essentially a normal range of motion when she
9

See I.J., 59 ECAB 524 (2008).

10

See J.M., 58 ECAB 478 (2007).

11

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

12

See James F. Weikel, 54 ECAB 660 (2003).

13

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

14

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

15

Gary R. Sieber, 46 ECAB 215, 225 (1994).

16

Appellant remained eligible for medical benefits with respect to her accepted cervical/neck and left upper
extremity employment injuries.

5

was distracted. Appellant had normal reflexes, normal fine touch sensation, negative Tinel’s
signs, and negative Phalen’s tests in both upper extremities. Dr. Deerhake found that appellant
had a residual loss of motion of the cervical spine, which could not be attributable to any of the
specific injuries. Regarding appellant’s left shoulder condition, he opined that she had a lot of
exaggeration in her findings and that it would be impossible to tell if there were residuals
remaining from her left shoulder sprain related to her employment injuries. Dr. Deerhake found
that appellant had no symptoms or residuals related to carpal tunnel syndrome. He concluded
that appellant was capable of her regular duties as a mail handler and released her to full-duty
work without restrictions.
The Board finds that Dr. Deerhake’s report represented the weight of the medical
evidence as of November 24, 2015. OWCP properly relied on his September 9, 2015 report in
terminating appellant’s wage-loss compensation and medical benefits (CTS only). The Board
finds that he had full knowledge of the relevant facts and evaluated the course of appellant’s
condition. Dr. Deerhake’s opinion is based on a proper factual and medical history and his
report contained a detailed summary of this history. He reviewed the medical records and made
his own examination findings to reach a reasoned conclusion regarding appellant’s conditions.17
At the time benefits were terminated, he found no basis on which to attribute any continued
disability to appellant’s accepted conditions. Dr. Deerhake’s opinion as set forth in his
September 9, 2015 report is found to be probative evidence and reliable. The Board finds that
Dr. Deerhake’s opinion constitutes the weight of the medical evidence and is sufficient to justify
OWCP’s termination of benefits for the accepted conditions.
In his reports, Dr. Wagner diagnosed upper arm sprain, bilateral carpal tunnel syndrome,
impingement syndrome of shoulder region, cervical sprain, and cervical spinal stenosis. Upon
physical examination, he found restriction of range of motion in the neck, back, upper back, and
bilateral shoulders. Dr. Wagner also found abnormal and decreased muscle strength in the upper
extremities bilaterally due to pain. He asserted that appellant had been noticing increased pain
after physical therapy to the point where she was unable to complete exercises due to pain in the
neck and left shoulder. However, Dr. Wagner did not provide any medical rationale explaining
how appellant’s conditions were causally related to her federal employment or her accepted
conditions or why they rendered her disabled. Thus, his reports are of diminished probative
value and insufficient to overcome the weight of Dr. Deerhake’s report or to create a medical
conflict.18
Accordingly, the Board finds that Dr. Deerhake’s opinion continues to constitute the
weight of the medical evidence and supports OWCP’s decision terminating appellant’s wageloss compensation and medical benefits (carpal tunnel only), effective November 24, 2015.
17

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
18

See S.S., Docket No. 15-1160 (issued January 11, 2016). The weight of medical evidence is determined by its
reliability, its probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion. James Mack, 43 ECAB 321 (1991).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits for her accepted right carpal tunnel syndrome, effective
November 24, 2015.
ORDER
IT IS HEREBY ORDERED THAT the November 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

7

